Citation Nr: 1037301	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to August 
1953 and from January 1954 to December 1955.

These matters were last before the Board of Veterans' Appeals 
(Board) in May 2009, on appeal of a May 2006 rating decision of 
the Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the claims for the 
provision of VA examinations and additional notice to the 
Veteran.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of chronic sinusitis.

2.  Sinusitis was caused by active military service.


CONCLUSION OF LAW

The criteria for service connection for a sinus disability have 
been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  

As the Board has granted the full benefit sought with respect to 
the issue decided on appeal, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

Service Connection Claim

The Veteran seeks service connection for sinusitis, claimed as a 
chronic disability that began during service.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).

The record reflects that the Veteran experienced sinus problems 
while in service, that he has a current diagnosis of chronic 
sinusitis, and that evidence links the current sinus disability 
to his period of active service.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12  Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

When, as in this case, a veteran's relevant service records have 
been destroyed (in a fire at the National Personnel Records 
Center (NPRC)), VA's duty to explain its findings and conclusion 
is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA 
not only has a heightened obligation to explain its findings and 
conclusions, but has a heightened duty to consider the benefit- 
of-the-doubt rule. O'Hare, 1 Vet. App. at 367; Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 (1992).

The Veteran's service treatment records, with the exception of 
two (2) examination reports, were destroyed by a fire at the 
NPRC.  See April 2007 Department of Defense Memorandum; June 2006 
NPRC letter; and March 2006 VA Memorandum (formal finding on the 
unavailability of records).

A September 1951 enlistment examination report reflects that the 
Veteran was evaluated as normal.  A December 1955 separation 
examination report also reflects that the Veteran was evaluated 
as normal, but notes his complaint of "sinus."   

VA treatment records beginning in 1999 reflect that the Veteran 
complained of, and was treated for, sinus problems.  A September 
1999 treatment note reflects that he informed a treating 
physician that he experienced sinus symptoms during, and after, 
his active duty.  He has been diagnosed with sinusitis.

In July 2006, the Veteran's mother submitted a statement to VA 
that he never experienced any sinus difficulties prior to his 
military service, but returned home with a chronic sinus 
condition.

The Veteran's wife also submitted a July 2006 statement.  She 
stated that she first met the Veteran in 1956, the summer after 
his December 1955 discharge from service, and observed that he 
had sinus syptoms.

A fellow service member, U.A., submitted a July 2006 statement 
that he served with the Veteran in Germany and observed that he 
had a sinus condition.

In May 2010, the Veteran was afforded a VA examination for his 
claimed sinus disability.  The examiner observed that a May 2007 
x-ray of the Veteran's sinuses was normal, but, based on his 
treatment history, confirmed the diagnosis of chronic sinusitis 
(at the time of the examination, the Veteran was taking 
prescription medication to resolve a current sinus infection).  
The examiner reviewed the claims file and the available service 
medical records, concluding that the Veteran began to experience 
sinusitis while on active duty.

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that a physician's knowledge of relevant case facts bears on the 
probative value assigned to a medical opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 300 (2008).  Here, the case file 
clearly indicates that the Veteran had sinus difficulties during 
service and presents persuasive evidence that he continued to 
experience sinus symptoms after service.  The 2010 VA examiner 
reviewed the pertinent treatment records and concluded that 
sinusitis began in service.  

Laymen such as the Veteran can attest to their in-service 
experiences and current symptoms.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Further, the Veteran's contention is supported by 
the 2006 statements from his wife, mother, and U.A.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  As the Board has found the opinion provided by the 
2010 VA examiner, as well as the supportive lay statements, 
credible, and the record contains evidence supporting the in-
service occurrence of sinus problems, the claim should be 
granted.

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).


ORDER

Service connection for chronic sinusitis is granted.

REMAND

The May 2009 remand instructed the RO/AMC to afford the Veteran a 
VA examination and to provide him with notice in accordance with 
Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).  The claims 
file reflects that a VA examination was conducted in May 2010, 
but, although an additional notice letter was sent to the Veteran 
in November 2009, no letter has provided him notice in accordance 
with Dixon.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) 
(remanding a claim to the Board to address VA's duty to 
"exercise greater diligence in assisting the appellant with the 
development of evidence in support of his claim where medical 
records were lost while in VA custody.").  

The claim must again be remanded for the provision of additional 
notice to the Veteran.  Where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board also observes that, although a May 2010 VA examination 
report has been associated with the claims file, the last VA 
treatment notes of record are dated September 2005.  While this 
case is in remand status, the RO/AMC must gather any more recent 
records of VA treatment and provide the Veteran with the 
necessary authorizations to release any pertinent private records 
that are not already within the claims file.  All newly gathered 
records must be associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced by 
the current record.  The RO/AMC must gather 
all records of VA treatment occurring after 
September 2005.  The Veteran should be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  The RO/AMC 
must then associate any newly obtained 
records with the claims folder.  

2.  In completing the above directive, the 
RO/AMC must ensure that its notice meets the 
requirements of Dixon (cited to above).  
Specifically the RO/AMC must send the 
Veteran a letter informing him that a 
portion of his records were destroyed.  The 
letter must also inform him of the 
alternative types of evidence that he may 
submit in support of his claim for service 
connection for COPD, to include, but not 
limited to, the following: lay testimony; 
statements from service medical personnel 
and/or buddies; medical evidence from any 
private clinicians and facilities seen since 
service discharge; pharmacy prescription 
records; and insurance examination reports.

3.  If any development is incomplete, 
appropriate corrective action is to be 
implemented. Thereafter, the RO/AMC must 
consider all of the evidence of record and 
readjudicate the Veteran's claims of 
entitlement to service connection.  If the 
benefit sought on appeal remains denied, 
the Veteran must be provided a supplemental 
statement of the case.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


